Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Stagaman (US 5563684 A), Kobayashi et al (US 20030001103 A1) and HARA (US 20160023356 A1) are hereby cited as the closest prior arts. Figures 2-7 of Stagaman disclose a system comprising: a table (28) configured to retain a wafer (16), wherein the table includes a plurality of articulable pins (26) configured to contact the retained wafer; a controller (34) coupled to the table and configured to: receive an indication of a deviation in flatness of the wafer (Col.2, lines 23-37); and control articulation of a pin of the plurality of articulable pins in response to the indication of the deviation to reduce the deviation in flatness of the retained wafer (Figures 5-6, Col.6, lines 34-67 and Col.7, lines 1-26). Further, Figures 1-2 of Tsujimoto disclose a wafer table, comprising: a plate (12), wherein a top surface of the plate includes a circular area that is greater than a size of a silicon wafer ([0031]), the circular area has holes (64) 
 
However, none of the above prior arts alone or in combination with other arts teaches a method, comprising: “moving one or more of the pins to cause the irregularity to reduce in magnitude, wherein a geometrical center line of the overlay mark is aligned with a geometrical center line of the pin after the moving of the one or more of the pins to cause the irregularity to reduce in magnitude” in claim 1, “detecting an irregularity in a second surface of the wafer opposite the first surface based on an overlay mark disposed on the second surface of the wafer directly over a support pin from the support pins; and adjusting one or more of the support pins to cause the irregularity to reduce in magnitude, wherein a geometrical center line of the overlay mark is aligned with a geometrical center line of the support pin in claim 10, and “identifying features of a layer to be formed on a wafer that have a tolerance for overlay error below a predetermined threshold; moving one or more support pins based on the identified features having tolerance for 

For these reasons, independent claims 1, 10 and 16 are allowed.
Claims 2-9, 11-15 and 17-20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        08/21/2021